 INTERNATIONAL UNION UNITED MINE WORKERS OF AMERICAInternationalUnion, United Mine Workers ofAmericaandBituminousCoal OperatorsAssociationandDixie Mining CompanyUnited Mine Workers of America and itsDistrict17 andDan S. DavisonUnitedMineWorkers of America, itsDistrict 17, its District 28, its Local 6594,its Local 6937,R. R. Humphrey and CarsonHibbittsandAmes Coal Company andBuchanan County Coal Corporation. Cases5-CE-8,etal.,5-CE-9-1-2,5-CC-282-1-2(formerly 9-CE-12-1-2,9-CC-342-1-2), and5-CC-294 (formerly 9-CC-347-1-7).June 16,1967DECISION AND ORDEROn March 17, 1966, Trial Examiner A. BruceHunt issued his Decision in the above-entitledproceedings, finding that the Respondents hadengaged in and were engaging in certain unfair laborpractices, and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter,theRespondentsfiledexceptions to the Trial Examiner's Decision andsupportingbriefs,andChargingPartyDanS. Davison filed an answering brief.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs,' andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.InRaymond O. Lewis,148 NLRB 249, the Boardreviewed the 80-cent clause involved in the instantproceeding and, with Member Jenkins dissenting,found that the clause imposed upon signatories tothe UMW national agreement who purchased coalfrom nonsignatory operators a substantial financialpenalty designed to restrain such signatories fromprocuring or acquiring coal from nonsignatoryproducers, and that the clause was thus "an impliedunionsignatoryagreementrestrictingthesubcontracting of work to operators under contractwiththeUMW, without regard to unitconsiderations."' The latter conclusion rested on theBoard's finding, based on facts stipulated to theBoard, "that the UMW national contract covers amultiplicity of bargaining units rather than a singleindustrywide unit.";'The request of Respondent Unions fororal argument isdenied, as the record herein, including the exceptions and briefs,accurately presents the issues and positions of the parties2 148 NLRB 249 at 255467The Trial Examiner herein,on the basis of the fullrecordmade before him, reached the sameconclusions as did the Board in the previous casedecided upon the parties'stipulation.For thereasons stated in our previous decision,and basedupon the findings of the Trial Examiner in theinstantproceeding,we reaffirm our earlierconclusion that the 80-cent clause is invalid underSection 8(e) of the Act.On the basis of the record herein,theTrialExaminer correctly found that the clause has causedsome nonsignatory operators to sign the UMWagreement in order to continue selling their coal tosignatories, and caused some signatory operators tocease purchasing coal from nonsignatories in orderto avoid the 80-cent penalty which would be imposedunder the contract if they continued to make suchpurchases.We find,therefore, as we did previouslyand in agreement with the Trial Examiner, that,construed in the light of the economic realities of thebituminous coal industry,the clause constitutes animplied agreement between the Union and signatoryoperators that the signatory operators will purchasecoal only from other signatory operators.That theeconomic circumstances surrounding the operationof a provision alleged to contravene Section 8(e) arecognizable in making a determination of whether itdoes is made clear by the opinion of the UnitedStates Court of Appeals for the District of ColumbiaCircuit inMeat and Highway Drivers, etc.,Local710, Teamsters[Wilson& Co.] v. N.L.R.B.,wherethe court, at 335 F.2d 709, 716,stated as follows:To concludethat a contract term falling withinthe letter of § 8(e)properly falls within itsprohibition, there must be either a finding thatboth parties understood and acquiesced in asecondary object for the term,or a finding thatsecondaryconsequenceswithin§8(e)'sintendment wouldproperly flowfrom the clause,inviewoftheeconomichistoryandcircumstancesof the industry,the locality, andthe parties.[Emphasis supplied.]The court agreed with the Board that where anobject of a clause is to aid union members generallyrather than members of the unit,the object issecondary and unlawful.4 This observation leads, ofcourse, to the necessity of determining the scope ofthe unit in question. As noted above, we rejected inthe earlierLewiscase the contention that there is asingle industrywide bargaining unit coextensive withthe signatories to the UMW national agreement.This finding was based upon the pattern ofbargainingwithin the industry-conducted on aseparate basis by various associations and individualoperators-and the consequent lack of the requisite' Idat 2544Meat andHighwayDrivers,etc, Local 710,Teamsters, supraat 716165 NLRB No. 49 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDjoint intention by all signatories to be bound bygroup, rather than individual, action. The TrialExaminer reached the identical conclusion in theinstantcase, relying additionally upon the decisionsof the D.C. Circuit inMeat Highway Drivers, etc.,Local 710, Teamsters, supra,andOrange BeltDistrict Council of Painters No.48v.N.L.R.B.,328F.2d 534. We agree with the Trial Examiner that,under those decisions, the "unit" for whichsubcontractingclausesmay lawfully seek topreserve work areunitsappropriate for collectivebargaining within the meaning of Section 9 of theAct. As noted by the Trial Examiner, the court inboth of these cases reviewed the test to be applied indetermining the primary or secondary nature ofsubcontracting clauses. InOrange Belt,the courtstated the question as follows:We have phrased the test as whether theclauses are "germane to the economic integrityof the principal work unit," and seek "to protectand preserve the work and standards [theunion] has bargain for," or instead "extendbeyond the [contracting] employer and areaimed really at the union's difference withanother employer."5InMeat and Highway Drivers, etc., Local 710,Teamsters, supra,thecourtused the phrase"bargainingunit,"rather than "principal workunit," as inOrange Belt.We believe that the courtused two phrases as synonymous and that itintended to give the phrase "bargainingunit" itscustomarymeaning.Moreover, inMeat andHighway Drivers, etc., Local 710, Teamsters,thecourt cited with approval a portion of the dissentingopinionby Chairman McCulloch and MemberBrown in that case, noting the mandatory nature ofbargainingover the protection of unit work; aconcept confined by definition of the context ofnegotiationsconducted in appropriate bargainingunits.In the light of these intervening decisions of thecourt of appeals, we conclude that the units whichcontrol the determination of the primary orsecondary nature of subcontractingclauses arethose units found by the Board under its customarystandards to be appropriate for collective-bargainingpurposes, and thatsuch unitsin the present case arethe single employer and multiemployerassociationunits for which separatenegotiationsare conductedwith the UMW.5Orange Belt,supra,328 F.2d 534 at 538."DistrictNo. 9, International AssociationofMachinists(Greater St.Louis AutomotiveTrimmers, etc),134 NLRB 1354,enfd.315 F 2d 33 (C.A.D.C.).'Meatand HighwayDrivers, etc,Local 710,Teamsters, supra,Truck Drivers Union Local 413 (PattonWarehouse,Inc) v.N.L.R B.,334 F 2d 539, cert. denied379 U.S 916."It is thus apparent that our holding that the 80-cent clause isunlawful isfounded specificallyuponthe findingthat there existsin the bituminouscoal industryamultiplicityof collective-bargaining units.We areunable to understand,therefore, theTo broaden the scope of permissible "unit-workprotection" clauses to encompass provisions directlyor indirectly limiting the doing of business to thevarious associations and single employers undercontract with the union would destroy the distinctionnow well established in the law between unit-workprotectionandunion-signatoryclauses6andsubstantially nullify the congressional purpose inadopting the prohibitions of Section 8(e). Thus,under the clause in this case, a producer couldpurchasecoalfromany signatory operator,regardless of whether the latter is within theproducer's own employer association (bargainingunit),without being required to make the 80-centpayment. Therefore, since the operators from whomhe might obtain additional coal-be it supplementalor substitute-without the penalty are not limited tothose within the unit, the clause cannot be said topreserve work opportunities for employees in thatunit. Nor does the 80-cent penalty clause qualify as awage-standards provision designed to prevent theundermining of established working conditions inthe principal work unit. Such a provision maylawfully restrict subcontracting to organized andunorganized employers who maintain a wage scaleand working conditions commensurate with those oftheemployerwho is party to the collective-bargainingagreement,unless the surroundingcircumstances disclose that the parties intended anunlawful secondary objective.' But the instantpenalty clause does not qualify as a wage-standardsprovision because a penalty is imposed wheneverunit work is subcontracted to nonsignatory operatorswithout regard to the wage standards of suchemployers.We reaffirm, therefore, our previous conclusionthat the Respondent's contention that the 80-centclause as a lawful work preservation clause must berejected, inasmuch as the claimed protection ofwork extends beyond the bargaining units."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondents,InternationalUnion,UnitedMineWorkers of America, itsDistricts17 and 28, its Locals 6594 and 6937, theirbasis of our dissenting colleague's contrary interpretation of ourDecisionherein. Thedissent also misconstrues our discussionwith respect to the effect of the clause on signatory andnonsignatoryoperators.We hold merely, under acceptedprinciples, that since the 80-cent clause allows signatoryoperators to do business with coal operators outside of theircollective-bargaining unit only if such operators have a collective-bargaining agreementwith the UMW,itconstitutes an impliedunion-signatory agreement and thus falls within the ban of Section8(e). INTERNATIONAL UNION UNITED MINE WORKERS OF AMERICAofficers,agents,andrepresentatives,andBituminousCoal Operators Association, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.MEMBERJENKINS, dissenting:In my dissenting opinion in theLewiscase,`' I fullyset forth my reasons for finding that the welfare fundclauseat issuewas not invalid under Section 8(e) ofthe Act. In theinstantcase, involving the sameclause, the record before the Board does notpersuade me that there is any error in my conclusioninLewisthat there exists a single industrywidebargaining unit for welfare fund matters. Nor does itpersuade me that the clause was not intended to anddoes not operate to protect and preserve the workstandards for which the Union has bargained. In myprevious opinion, I noted my disagreement with themajority's characterization of the clause as a penaltyand would end my dissent here were it not for thefact that the majority in theinstantcase also seemsto be saying that even if they agreed with me as tothe existence of an industrywide unit, the clausewould still beillegal so long asthere were somesignatories and nonsignatories in the industry whoforeconomic reasons would be affected by itsoperation either through a cessation of doingbusinesswith each other or of nonsignatoriesbecoming signatories.' 0In my view, such a conclusion certainly does notsquare with our decisions that a clause prohibitingall subcontracting of unit work is valid under Section8(e).Nor does it comport with our decision inHighway Truck Drivers and Helpers, Local 107, etal.,"where we specifically rejected the argumentthat the disruption of long-established businessrelationshipswas a circumstance sufficient toestablish an unlawful secondary object within theintentof Section 8(e). Yet the majority now appearsto say thatsincethe clause caused the cessation ofsubcontracting by some signatories with somenonsignatoriesit isnot and cannot be related to thework and wage standards of the employees in thebargaining unit.This conclusion can stand only if indetermining the legality of the clause we substituteour judgment for that of the Union as to what theamountof the compensation to the welfare fundshould be to equalize the wage standards throughoutthe industry and protect the integrity of theindustrywidewelfarefund.But the Union'sjudgment inthis respect is not open to review by thisBoard. Nor in my judgment should we venture intothe uncharted area of making economic appraisals ofthemeans chosen bya union toprotect lawfulemployee interests.Therefore, for the reasons set forth in my prioropinion and for the further reasons stated here, Iwould hold that the welfare fund clause is lawfulunder Section 8(e) and dismiss the complaint herein.469"Raymond 0 Lewis,etal,144NLRB228, remanded350 F.2d801 (C A D C.)"' In this regard,itwould appearthat Imisconstrued themajority'sopinion in the priorcase for there I expressed myunderstandingthat the majority would have held the clause validhad it beenplaced in the industrywide welfare fund agreementbecause it would have protected thework and standards of thatunit.The Trial Examinerin this Decisionhas clearlypremised hisfinding of a violationon such reasoning.Thus he statesWe have seenthat the Respondents'position, as well asthe 80-cent provision,isphrased in terms ofdisputesbetweenthe Union andsignatory buyers I find, however,that that provision is really aimed at nonsignatory sellers.Although the provision has not beenfully enforced, it hasresulted insome nonsignatorysellers becoming signatories inorder to preserve markets previouslyopen to them,and it hascaused some signatories to cease purchasing nonsignatorycoal inorderto avoid thepenaltyOthersignatories whocontinue to deal in nonsignatory coal are not, insofar as therecord discloses,complying with the 80-cent provision, and Irepeat that the economicsof the bituminouscoal industry aresuch that, if and whenthe provisionshould be fully enforced,many, if notall,nunsignatoneswillbe facedwith twoalternatives.to become signatories or to lose theirsignatorycustomers.The provision is,in effect,an invalid union-signatoryclause(Emphasissupplied )' 159 NLRB 84TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASE'A. BRUCE HUNT, Trial Examiner: This proceedinginvolves allegations that during 1964 (1) RespondentsInternational Union, United Mine Workers of America(Union), its District 17, and Bituminous Coal OperatorsAssociation (BCOA) violated Section 8(e) of the NationalLabor Relations Act, as amended (Act), 29 U.S.C. Sec.151,et seq.;(2)Respondents Union and its District 17violated Section 8(b)(4)(i), (ii)(A) and (B) of the Act; and(3)Respondent District 28 of the Union, RespondentsLocals 6594 and 6937 of the Union, and RespondentsR. R. Humphrey and Carson Hibbitts, presidents ofDistrict 17 and District 28, respectively, violated Section8(b)(4)(i) and (ii)(A) of the Act.' On various days betweenApril 12 and May 11, 1965, I conducted a hearing atWashington, D.C., at which all parties were representedby counsel.3 The motions of various Respondents todismissaredisposedof in accordance with the'The caption in Case 5-CE-8 is hereby amended to correctlystate the nameof the Charging Party. When charges were filed inthat case,thatparty'sname was Dixie MiningCompany ofKentucky, Inc.2 In Case 5-CE-8, the original and amendedcharges were filedon April 1 and December 1, 1964, respectively In Case 5-CE-9-1through 2 and 5-CC-282-1 through 2, the charges were filed onApril 29, 1964 In Case 5-CC-294, the charge was filed on July 13,1964. A consolidatedcomplaint was issuedon January 15, 1965An amendedconsolidated complaint was issuedon February 24,1965.'On August 23 and October 4, 1965, respectively, counsel forallRespondents other thanBCOA and counsel for Charging PartyDavison filedmotionsto correctthe transcript.Copies of themotions wereserved upon all other counselin the case By letterofSeptember 28, 1965, toallcounsel,IproposedcertaincorrectionsNo objections were filed to any proposedcorrectionThe transcript is hereby corrected in accordancewith saidmotions and the attachment to my letterof September28, 1965.299-352 0-70-31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeterminations below. Upon the entire record and myobservation of the witnesses, I make the following:appear, the resolution of the subsidiary issues turns uponthe resolution of the principal issue.FINDINGS OF FACT1.THE RESPONDENTSBituminousCoalOperatorsAssociationisanunincorporatedassociationcomprisedofemployersengaged in mining and dealing in bituminous coal invarious States of the nation. BCOA exists,inter alia,forthe purpose of engaging in collective bargaining on behalfof its members. BCOA is engaged in commerce within themeaning of the Act.International Union, United Mine Workers of America,itsDistricts 17 and 28, and its Locals 6594 and 6937 arelabor organizationswithin themeaning of the Act.R. R. Humphrey and Carson Hibbitts are the presidents ofDistricts 17 and 28, respectively.II.THE CHARGING PARTIESDixie Mining Company, a partnership (Dixie), and AmesCoal Company and Buchanan County Coal Corporation,corporations (Ames and Buchanan, respectively), areengaged in the business of mining and dealing inbituminous coal in the States of Kentucky, West Virginia,and Virgina, respectively. Dan S. Davison is vice presidentof Riverton Coal Company (Riverton), a corporation whichis engaged in a like business in West Virginia. Dixie andeach of the named corporations annually ships coal valuedin excess of $50,000 from its places of business to points inother States, and each is engaged in commerce within themeaning of the Act.III.THEUNFAIR LABOR PRACTICESA. The IssuesThe principal issue in this proceeding was before theBoard in its Supplemental Decision inRaymond O. Lewis,etal.,as agents for International Union, United MineWorkers, etc. (Arthur J. Galligan),148 NLRB 249. Theissue is whether a particular provision in the 1964 contractbetween BCOA and the Union, commonly called the 80-cent provision, contravenes Section 8(e) of the Act.' TheBoard, Member Jenkins dissenting, answered the questionin the affirmative, but the Board subsequently concluded,as it advised counsel and the Trial Examiner in thisproceeding, that it did not regard its SupplementalDecision"asfinallydisposingof"thequestion.5Accordingly, the majority decision is not binding upon me.Subsidiary issues are whether the Respondents, excludingBCOA, by their efforts to force certain charging parties toexecutecontractscontaining the 80-cent provision,breached particular portions of Section 8(b)(4). As will' Insofar as pertinent,Sec 8(e) provides that "[i]t shall be anunfair labor practice for any labor organization and any employerto enter into any contract or agreement,express or implied,whereby such employer ceases or refrains or agrees to cease orrefrain from.dealing in any of the products of any otheremployer, or to cease doing business with any other person, andany contract or agreement entered into heretofore or hereaftercontainingsuch an agreement shall be to such extentunenforceable and void.' In the enforcement proceeding inRaymond O. Lewis, et al vN L.R B ,350 F 2d 801(C A.D.C ),the Board argued in its briefB.BackgroundA stipulation of the parties, in which the word"industry"means that portion of the bituminous coalindustry which is organized by the Union, reads as follows:Collectivebargaining in the bituminous coalindustry has long followed a multiemployer pattern.During the period from 1898 to 1927 the United MineWorkers negotiated agreements first with operators intheso-calledCentralCompetitiveField (Ohio,Indiana,IllinoisandWestVirginia).Theseagreements set the pattern for negotiations in otherareas of the country between various Districts of theUnion and local associations of coal mine operators.ThebargainingrelationshipintheCentralCompetitive Field collapsed in 1927.From 1934 through 1940 agreements werenegotiated with the operators in the Appalachian areawhich served, as the Central Competitive Fieldagreement had earlier, as a pattern for the remainderof the industry. In 1941, however, the Appalachianoperators split into northern and southern groups andsigned separate agreements with the UMWA. Despitethis split among the operators, a uniform nationalagreement was negotiated for the industry in 1945.The division of the operators of the Appalachianarea into northern and southern groups persists to thisday.Most of the northern group deal with the Unionthrough the Bituminous Coal Operators Associationof which Edward G. Fox is President. Southern CoalProducers'Associationrepresents the southernoperators in their dealing with the Union. In addition,many Mid-western operators negotiate with the Unionthrough local associations.Since 1950, collective bargaining negotiations in theindustry have been conducted under the followingpattern. The Union first negotiates an agreement withrepresentatives of the Bituminous Coal OperatorsAssociation. The .terms of the BCOA agreement arethen presented to the Southern Coal Producers'Association, the mid-west operators associations andindividual operators.Each agreement negotiated by BCOA and the Union hasthe title "National Bituminous Coal Wage Agreement."The agreements are geared to the ability of mechanizedoperators to pay, and it is the Union's established practiceto seek the signatures of as many operators as possible tothat contract and to no otherwrittenagreement. TheUnionhascontractswithoperatorswho produceapproximately 75 percent of the bituminous coal that ismined in the United States.As will appear in more detail, various operators in theindustry purchase coal from other operators. The termthat the issue concerning the 80-cent provision was "not ripe forreview for the additional reason that it was not decided by theBoard under `the procedure d'escnbed in Section 10(b) and (c) oftheAct 'Instead, the Board's determination was theculmination of an extraordinary procedure involving a compliancemotion, a show cause order, and a series of responses filedthereto" The court, in its opinion, said "The Board says thisdecision is not ripe for review But we express no opinion on thatpoint, since our decision not to enforce the decree moots anycompliance question " INTERNATIONAL UNION UNITED MINE WORKERS OF AMERICA"substitute coal," as used in the industry, means coalwhich an operator purchases instead of producing ithimself. The term "supplemental coal" means coal that anoperator purchases to supplement his own production, andhis need to purchase supplemental coal may arise fromsales contracts into which he has entered with customerswho required coal of qualities and quantities which hecannot produce in his own mines. The practice ofoperators who are signatories to agreements with theUnion in purchasing coal, called "subcontracting" or"contracting out," has long been a matter of concern to theUnion. Its 1941 agreement with the Kanawha District, apartof the Appalachian area, expressly prohibitedsubcontracting.During 1943, the National War LaborBoard, in a case involving the Union and operators in theAppalachian area, disposed of an issue relating to theleasing of mines by directing that each agreement containthe following provision:The Operators agree that they will not let anyoperatingmines subject to this Agreement as asubterfuge for the purpose of avoiding the provisionsof this Agreement.Like or similar provisions were inserted in the NationalBituminous Coal Wage Agreement of 1945 and in variousamendments to the National Bituminous Coal WageAgreement of 1950.C.The 80-cent Provision Which is in Issue, PredecessorProvisionsThe National Bituminous Coal Wage Agreement of1950 (the 1950 Agreement), with certain amendments, iscurrently in effect. It contains a section entitled "UnitedMine Workers of America Welfare and Retirement Fundof 1950" which is reproduced in full as Appendix A to thisDecision. That section created the Union's Welfare andRetirement Fund of 1950 (Fund) and provided,inter alia:During the life of this Agreement, there shall be paidinto such Fund by each operator signatory hereto thesum of thirty cents (30 cents) per ton of two thousand(2,000) pounds on each ton of coal produced for use orfor sale.By amendments of 1952, the payment per ton wasincreased from 30 to 40 cents and a provision entitled"Application of Contract to Coal Lands" was negotiated.It reads:As a part of the consideration for this Agreement,theOperators signatory hereto agree that thisAgreement covers the operation of all of the coallands owned or held underleaseby them, or any ofthem, or by any subsidiary or affiliate at the date ofthisAgreement, or acquired during its term whichmay hereafter (during the term of this agreement) beput into production. The said Operators agree thatthey will not lease out any coal lands as a subterfugefor the purpose of avoiding the application of thisAgreement.By an amendment of 1958, a provision entitled "ProtectiveWage Clause" was negotiated. In the initial Decision intheGalligancase, 144 NLRB 228, issued on August 27,1963, a panel of the Board held that the Protective WageClause contravened Section 8(e).6 InLewis, et at. v."On September 20, 1963, the respondents in that case filedwiththeBoard a motion for reconsiderationenbancOnDecember 12, 1963, the Board, by its Executive Secretary, issuedan order denying the respondents' notion because the Board hadbeen "unable to arrive at a majority de( tston disposing of the471N.L.R.B., supra,footnote 5, decided August 4, 1965, thecourt declined to enforce the Board's Order and remandedthe case for further determinations by the Board. Inthe meantime, however, BCOA and the Union had deletedthe Protective Wage Clause from their agreement and hadsubstituted the 80-cent provision.On March 23, 1964, representatives of BCOA and theUnion entered into certain amendments to their contract,tobecome effective on April 2, 1964.' Insofar as theamendments relate to the Fund and the application of thecontract to coal lands, they are reproduced in Appendix Bto this Decision. At this point it suffices to say that therewas a renewal of the requirement that signatory operatorspay into the Fund the sum of 40 cents on each ton of coalthey mine and that there was added a requirement that, insubstance, they pay into the Fund the sum of 80 cents perton on coal they buy from nonsignatory operators. Therequirements read, in pertinent part:During the life of this agreement there shall be paidinto such Fund by each Operator signatory hereto thesum of 40 cents (40 cents) per ton of two thousand(2,000)pounds on each ton of bituminous coalproduced by such Operator for use or for sale. On allbituminouscoalprocured or acquired by anysignatoryOperator for use or for sale, (i.e., allbituminous coal other than that produced by suchsignatory Operator) there shall, during the life of thisAgreement, be paid into such Fund by each suchOperator signatory hereto or by any subsidiary oraffiliate of such Operator signatory hereto the sum ofeighty cents (80 cents) per ton of two thousand (2,000)pounds on each ton of such bituminous coal soprocured or acquired on which the aforesaid sum offorty cents (40 cents) per ton had not been paid intosaid Fund prior to such procurement or acquisition.On the same day that representatives of BCOA and theUnion entered into the amendments, March 23, 1964,SouthernCoalProducers'Association, representingapproximately 20 operators, became a signatory to theamendments. Between April 1, 1964, and the opening ofthe hearing in this proceeding on April 12, 1965, numerousindividual operators and associations of operators becamesignatories.The circumstances under which Rivertonbecame a signatory on April 15, 1964, are discussedhereinafter.Negotiations concerning the 1964 amendments began inDecember 1963, about 4 months after the Board's Decisionholding the Protective Wage Clause to be invalid. BCOAnegotiated on behalf of its members who are commercialoperators. The persons who participated in one or more ofan undisclosed number of meetings between December1963 and March 23, 1964, are a union committee of three,W. A. Boyle, R. O. Lewis, and John Owens, the Union'spresident,vicepresident,andsecretary-treasurer,respectively; Edward Fox and one Potter, representingBCOA's commercial operators; one Larry, representing"captive" operators, i.e., those who produce coal as part ofan integrated operation, primarily steel companies: and anunidentifiedpersonwhorepresentedPittsburghConsolidated Coal Company. Of the negotiators, Owenswas the only witness. He testified for the Union, and it isapparent from certain of his answers, to be recited, andmatter" The findingsin this In arebased upon the utder ofDecember 12, 1963'These andearlier amendmentscontained tmptoved wagerates and other working conditions for employees, but in theserespectsthe amendmentsneed not be detailed 472DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom his demeanor that he was not a candid witness andthat he withheld information concerning the negotiations.Owens testified that before the negotiations began, thethreeunion representatives discussed a prospectivecontractual provision whereby each signatory would payinto the Fund the sum of $1 on each ton of coal purchasedfrom a nonsignatory but that he did not know when thoserepresentatives first discussed the matter, that he mayhave originated the proposal, saying to Boyle and Lewisthat its purpose would be to protect work opportunities forunionmembers by preventing subcontracting, that hethought B. ile and Lewis agreed and that they may havediscussed the purpose of the proposal, but that he couldnot recall exactly what was said about subcontracting.Subsequenttothediscussionsbytheunionrepresentatives, according to Owens, in negotiations withBCOA's representatives, the Union proposed that a $1provision be included in the contract,arguingthat theprovision was necessary to protect work opportunities andto prevent subcontracting, but Owens could not name anyBCOA member who was engaged in subcontracting, andhetestifiedthattheUnionsoughttopreventsubcontracting by any operator who subsequently wouldbecome a signatory.Owens testified further thatrepresentativesofBCOA "absolutely opposed" theUnion's demand but did not say that the proposal wouldprove too costly or give any other reason for opposing it."After "long hours and days of argument," to quote Owens,in which he could not recall whether theGalligancase wasdiscussed, BCOA's representatives agreed to the 80-centprovision which was inserted in the 1964 contract "in lieuof" the Protective Wage Clause which a panel of theBoard had held was violative of Section 8(e). With respectto captive operators who are parties to contracts with theUnion, whether members of BCOA or not, the recordestablishes that such contracts do not contain the 80-centprovision, and Owens testified that he could not recallwhether the Union had proposed a $1 provision or 80-centprovision to Larry, the representative of the captiveoperators.Owens testified further that, insofar as heknew, no captive operator bought coal. The record is clear,however, that some captive operators are purchasers. Insummary, Owens' testimony-the only testimony in therecord on the point-sheds little, if any, light on the detailsof the negotiations which resulted in adoption of the 80-cent provision.D. The1964Strike at Ames' and Buchanan's MinesCounsel for all Respondents other than BCOAstipulated that, for the purposes of this proceeding alone,findings may be made that the Union, its Districts 17 and28, and its Locals 6594 and 6937 induced and encouragedemployees of Ames and Buchanan to engage in strikesfrom July 13 through August 22, 1964, objects of whichwere to force and require Ames and Buchanan to becomesignatories to the 1964 amendements to the 1950Agreement, including the 80-cent provision. It does notappear that either Ames or Buchanan became a signatory,however.E.Riverton and the 80-Cent ProvisionRiverton mines buys and sells coal. It is a wholly ownedsubsidiary of Davison Fuel and Dock Company (Davison)" In its brief, BCOA says that it opposed the Union's demand"on economic grounds," but it offered no evidence to that effect"The recordis not entirely clear concerning the period of timein which the 100,000 to 110,000 tons were bought At one point theand the latter acts as Riverton's exclusive sales agent.Rivertonhasapproximately155productionandmaintenanceemployeeswho are represented byRespondent District 17, and Riverton, acting for itself andnot as a member of any employer association, has been asignatory to agreements with the Union for at least adecade.On April 10, 1964, 8 days after the 80-centprovision in the BCOA contract became effective,Riverton's employees commenced a strike. Counsel for allRespondents other than BCOA stipulated that for thepurposes of this proceeding alone, findings may be madethat the Union and its District 17 induced and encouragedRiverton's employees to engage in a strike from April 10 to15, 1964, an object of which was to force and requireRiverton to become a signatory to the 1964 amendments tothe 1950 Agreement, including the 80-cent provision. OnApril 15 Riverton became a signatory.Riverton operates two or three mines. It owns or leasesadditional mines and coal lands, but its financial resourcesare insufficient to enable it to operate more than threemines. When one mine becomes unproductive, another isopened. Riverton's principal customer is Cincinnati Gasand Electric Company (CG&E), and in order to meetCG&E's demand, Riverton buys coal. During the latterhalf of 1963, Riverton purchased from 22,000 to 52,000tons of coal monthly from 26 to 40 nonsignatory operators.During 1964, before the effective date ofthe 80-centprovision, Riverton bought between 100,000 and 110,000tons of coal, more than three-fourths of which wasobtained from nonsignatory operators who numbered, bymonths, from 26 to 33." During January 1 to April 15, 1964,Riverton mined approximately 157,000 tons at a cost ofless than $4 per ton, and the vast majority of its purchaseswere at $4 per ton. The coal mined was commingled withthat purchased, and 90 percent of the mixed coal was soldat$4.29 a ton, another 5 percent was sold at pricesbetween $4.29 and $4.75, and theremaining5 percent wassold at undisclosed prices. Attimesmaterialprior toApril 15, 1964, Riverton bought coal from nonsignatoryoperators who (1) lease from Riverton coal lands which thelatter owns, (2) lease from Riverton coal lands whichRiverton earlier had leased from third persons, and (3) owntheir mining properties or lease them from third persons.Riverton also bought coal from signatory operators whomay be classified similarly. Some of the lessees are verysmall, miningwith approximately three men.After becoming a signatory to the 80-cent provision onApril 15, 1964, Riverton continued to pay into the Fund thesum of 40 cents a ton on coal it mined, but it ceased buyingcoal from nonsignatories. Its profit margin, as reflected infigures recited above, was insufficient to enable it to pay80 cents a ton on nonsignatory coal, and it was unable topurchase coal from nonsignatories at prices substantiallylower than it had been paying before April 15. After thatdate, Riverton informed its nonsignatory suppliers thatthey would have to become signatories in order to sell toRiverton. In dealing with suppliers to whom it had leasedmining properties,Riverton cancelled all leases andnegotiated new leases only with operators who becamesignatories.Riverton continued to mine as much coal as itsfinancial resources permitted, but it was unable to buyfrom signatories, at prices it could afford, enough coal torecord indicates the first quarter of 1964, at another point the firstquarter plus the first half of April, and at another point a period of3 months preceding April 15. INTERNATIONAL UNION UNITED MINE WORKERS OF AMERICAfill its orders. CG&E, which buys 90 percent of the coalwhich Riverton has for sale, refused to pay Riverton morethan their contract price of $4.29.Riverton'sparent and sales agent,Davison, is not asignatory to an agreement with the Union. Davison'semployees are represented by International Union ofDistrict 50, United Mine Workers of America, which is anautonomous labor organization, separate from the Union inthis proceeding.We have seen above that the 80-centprovision is applicable to "any subsidiary or affiliate of" asignatory, and thus Davison is bound by the provision.Prior to April 15, 1964, Davison had contracted with FordCoal Company (Ford), a nonsignatory, to purchase fromFord a specified quantity of coal daily for a particularperiod of time, and prior to April 15 Davison had fulfilleditsobligationsunder the contract. On that date orimmediately thereafter, Davison breached the contract byceasing to buy coal from Ford. Davison's reason was the80-cent provision. Ford sued Davison in the Circuit Courtof Kanawha County, West Virginia. The litigation wasterminated by a settlement agreement pursuant to whichDavison paid Ford $15,000.F.Dixie and the 80-Cent ProvisionDixie, a partnership, operates approximately 28 smallunderground truck mines in Pike County, Kentucky. Theterm "truck mines" signifies that the coal is transportedby truck from the mines' tipples to a railroad. Dixie is not asignatory. During 1964 Dixie mined 164,700 tons of coalwhich it sold at an average price of approximately $4.10per ton. Its gross profit was approximately 52 cents perton,anditsnetprofit,afterdeducting general andadministrative expenses plus allowances for depreciationand depletion, was approximately 12-1/2 cents per ton.Prior to negotiation of the 80-cent provision, Dixie annuallysold approximately 40 percent of its coal to signatories.Subsequent to May 1964, Dixie has not sold any coal tosignatories. On March 18, 1964, before negotiations of the80-cent provision, Dixie orally agreed to sell 30,000 tons ofcoal at $3.70 per ton to Republic Coal & Coke Co.(Republic),a subsidiary of a signatory. On April 14Republicmailed an order to Dixie, saying that thepurchase price would be "subject to the eighty cents (80cents) welfare payment clause, if it is put into effect andcharged against" Republic. During the forepart of May,Dixie shipped 6,600 tons and, upon an undisclosed date,asked Republic whether Republic "could absorb at leastpartof the" 80-cent-per-ton payment. On May 21,Republic wrote to Dixie, sayinginter alia:As you know, Republic does not have anywherenear the margin of profit necessary to absorb such acharge. Consequently, if we have to pay it, our onlyalternative is to deduct it from our return to you, or ifthat is not satisfactory from your standpoint, to ceasehandling your coal entirely.Upon receipt of Republic's letter, Dixie ceased selling coalto Republic."'According to counsel for the Union, "ltlhe charging partiesare not the only ones that would like to have a rapid decision inthisThe Mine Workers stand to lose hundreds of thousands ofdollars because of this delay in a contract that they think is legalunder the law " It may be that signatories who are buyingnonsignatory coal have an agreement with the Union that nopayments into the Fund need be made on nonsignatory coalpurchased prior to a decision that the 80-cent provision is validWe have seen that Republic expressed to Dixie an inability to pay473G. United Collieries and the 80-Cent ProvisionUnitedCollieries, Inc. (Collieries)isa coal salescompany located in Cincinnati, Ohio. It is not a signatory.At times material, Collieries dealt primarily in the coal ofnonsignatoriesand at the time of the hearing it dealtentirely therein. During a period of 6 months precedingApril 1964, Collieries bought coal at $3.75 to $3.90 per tonand sold it at $3.90 to $4.05. Collieries' only purchaserwhich is a signatory was Interlake Iron Corporation(Interlake)whose purchases from Collieries variedbetween 3,000 and 10,000 tons per month. During May1964, Ben E. Tate, Jr., Collieries' president, talked withLeonard Schroeder, a buyer for Interlake's coal agent,Pickands Nather & Co. Schroeder told Tate that Interlakewould not purchase nonsignatory coal because of the 80-cent provision. Collieries' sales to Interlake ceased.H. HCCOA and the 80-Cent ProvisionHarlan County Coal Operators Association (HCCOA),located inKentucky, has as members 15 miningcompanies which operate approximately 25 mines andemploy approximately 875 men. The mines vary fromsmall to mediumin size,and nearly all are mechanized.One is a truck mine; the remainder have rail connections.During 1964, HCCOA's members mined, nearly 2 milliontons, and during 1963 production was about 10 percenthigher. The profitmargin doesnot average above 25 centsper ton.Prior to 1964, all members of HCCOA weresignatoriesto the 1950 Agreement, as amended. After BCOA and theUnion negotiated the 80-cent provision, representatives ofthe Union and HCCOA met on three occasions in anunsuccessful effort to negotiate a contract. The Union'srepresentatives asked that HCCOA's members executethe new agreement. Representatives of HCCOA repliedthat itsmembers were unwilling to do so because theycould not meet the terms of the contract and stay inbusiness.HCCOA made a counterproposal which wasrejected, theUnion'spositionbeing that HCCOA'smembersshouldsignthe1964amendments.Subsequently, two of HCCOA's 15 members executed the1964 amendments, and thereafter one of those two ceasedbusiness for reasons which are not recited in the record.Although 13 HCCOA members are not signatories, theysellapproximately 50 percent of their tonnage tosignatories.The record does not disclose the extent, if any,to which payments are being made into the Fund based oncoalpurchasedbysignatoriesfromHCCOA'snonsignatorymembers.At the hearing, one of theattorneys for the Union said that there had been noenforcement of the 80-cent provision and that it will not beenforced until its validity has been established. Counselfor the General Counsel voiced his understanding that theprovision will not be enforced until such time. Althoughthe record is clear that some signatories are buyingnonsignatory coal, there is no evidence that any signatoryhas made any payment on such coal into the Fund."80 cents per ton on nonsignatory coal and an unwillingness to buyDixie's coal except at their contract price less 80 cents At thetime of the hearing, however, Republic was buying coal fromnonsignatory members of HCCOA without requiring a reducedprice because of the 80-cent provisionOn the other hand,Rivertonwillnot buy nonsignatory coal for fear that, if theprovision should be held to be valid, Riverton would be forced topay 80 cents per ton on all nonsignatory coal bought by it afterApril 2, 1964 474DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.NICOA and PCICOA and the 80-Cent ProvisionNational Independent Coal Operators Association(NICOA)has a membership of 3,000 to4,000. NICOA'smembers,some of whom are signatories,employthousands of miners who work in coal mining regions ofAlabama. Kentucky,Pennsylvania,Tennessee.Virginia.andWest Virginia.They produceapproximately 100million tons annually,and for the 5-year period of 1960through 1964 approximately one-third of the coal was soldto signatories.Their profit margin ranges from 15 to 30cents per ton.Pike County IndependentCoal OperatorsAssociation(PCICOA)isamemberofNICOA. PCICOA hasapproximately 600 members,a majority of whom operatesmall truck mines. Such mines contain seams of coal toothin for mining by large coal operators which use the mostimproved and costly machinery,although earlier somesuch mines were operated by large operators until thethick seams of coal became exhausted.The record doesnot disclose the numberof PCICOAmembers who aresignatory operators.It is clear,however,that PCICOAmembers,both signatories and nonsignatories,sell coal tosignatories.There is no evidence that any signatory who buys fromNICOA's or PCICOA'snonsignatory members has paidany amount into the Fund based upon such purchases.J.The Inability of Operators of Small Mines to Meet theWage Scales and Other Costs Set Forth to the1964andEarlierBituminousCoal Wage AgreementsTherecordcontainsconsiderabledocumentaryevidenceand testimony concerning the economiccondition of small mines and the inability of theiroperators to (1) meet the wage scales and other costs setforth in the 1964 and earlier Bituminous Coal WageAgreements if the operators have, or were to, becomesignatories,and (2) bear any portion of the 80-centprovision by selling coal to signatories at reduced prices. Itis unnecessary to recite much of this testimony. SouthernCoal Producers' Association (SCPA), whose membersmine approximately 52 million tons of coal annually, andKanawha Coal Operators' Association (KCOA) are amongthe principal signatories of agreements negotiated by theUnion and BCOA. Quin Morton, III, is an executive vicepresident of SCPA and executive secretary of KCOA. Hedefined a smallmine as onewhich produces from 50 to 500tons daily, and he testified that a small mine whichproduces less than 12 tons per man daily" cannot pay thewage and other cost figures set forth in the 1964amendments to the 1950 Agreement.'2Robert Holcomb is one of the partners in Dixie. ThomasB Ratliff is president of Ratliff-Elkhorn Coal Company(Ratliff-Elkhorn)whichoperatesinPikeCounty,Kentucky, as does Dixie. During 1959. subsequent to thenegotiation by the Union and BCOA of the ProtectiveWage Clause which the Board found in the originalCalliganDecision to have been invalid, Holcomb, Ratliff,and other persons met with Respondent Hibbitts,president of the Union's District 28. Holcomb and Ratliffrefused to sign the then current agreement because of afinancial inability to comply with its terms, and Hibbittssaid that he was well aware of such financial inability onthe part of operators of small mines. Hibbitts would notnegotiate any written agreement other than the nationalagreement,however,and the negotiations were unfruitful.Upon other occasions during 1959, Hibbitts reiterated toHolcomb that he was aware of such financial inability.''Prior to the negotiations of the Protective Wage Clause,Ratliff-Elkhorn had been a party to contracts with theUnion.During 1959 and thereafter, Ratliff met withHibbittsand other representatives of the Union inunsuccessful efforts to reach an agreement. About 1960, inameeting between Ratliff and Hibbitts, the latter saidrepeatedly that he realized that truckmines in easternKentucky "could not abide by the wage and welfareprovisionsof the" national agreement. During 1963,Hibbitts made a similar remark to Ratliff, and upon thatoccasionorearlierRatliffsought to negotiate anagreement to be applicable only to truck mines. Hibbittsreplied that his "hands were tied" and that he was notauthorized to enter into any written agreement other thanthe national one.'4 Because the wage and other provisionsof the 1950 Agreement, as amended fromtime to time,have become increasingly favorable to employees, it isapparent that Hibbitts' remarks prior to 1964 concerningthe inability of some operators to meet the terms of the" Morton defined a medium size mine as one which produces1,000 to 2,500 tons daily,and a large mine as one which producesfrom 2,500 to 8,000 tons or more daily Some large mines producefar more than 12 tons per man daily" In Mr JusticeGoldberg'sdissenting and concurring opinioninUnited MineWorkers ofAmerica v Pennington, etal , 381 U S657, 85 S Ct 1585, andLocal Union No 189, Amalgamated MeatCutters & Butcher Wor/men, et al v Jewel Tea Co , Inc.,381 U S676, 85 S Ct 1596, the following appears at 381 U S 698,85 S Ct1608[I]t is no secret that the United Mine Workers, acting tofurther what it considers to be the best interests of itsmembers, espouses a philosophy of achieving uniform highwages, fringe benefits, and good working conditions As thequid pro quofor this,the Union is willing to accept theburdens and consequences of automation Further,itactsupon the view that the existence of marginal operators whocannot afford these high wages, fringe benefits, and goodworking conditions does not serve the best interests of theworkingminer but, on the contrary, depresses wagestandards and perpetuates undesirable conditions This hasbeen the articulated policy of the Union since 1933.[Authority cited ] The Mine Workers has openly stated itspreference,ifneed be, for a reduced working force in theindustry,with those employed working at high wages, ratherthan for greater total employment at lesser wage rates[Authorities cited]Consistent with this view,the Unionwelcomes automation,insistingonly that the workersparticipate in its benefitsThe findings concerning Hibbitts' remarks are based uponHolcomb's uncontradicted testimony Hibbrtts was not a witnessRatliff testified concerning meetings which he had with Hibbrtts,but he did not testify concerning the meeting which Holcombattended.14These findings are based on Ratliff's uncontradictedtestimonyDuring the presentation of Dixie's case-in-chief, itscounsel offered evidence concerning an alleged practice of theUnion, called"sweet heart mg,"to enter into oral agreements withsome signatories pursuant to which oral agreements thesignatoriespay toemployees lower wages andpayinto the Fundsmaller amounts than are provided in the national agreementObjections by the Union andBCOA tosuch evidence weresustained with the proviso that the evidence might be offeredagain in rebuttal depending upon the nature of the defenseevidence The latter evidence,however, did not open the door tothe presentation of Dixie'sevidence,Itmay be added that"sweetheart ing," if such a practice exists, is not binding upon theFund's trustees who at any time may sue a "sweetheart" operatorfor the full 40 cents per ton in coal mined and that the result ofsuch a lawsuit could be to force the operator into insolvency INTERNATIONAL UNION UNITED1950 Agreement, as amended, are equally applicable tothat agreement as amended during 1964.K. Conclusions Concerning the 80-Cent ProvisionWe have seen that some operators have a practice ofpurchasing coal. The purchase of supplemental coal (i.e.,coal to supplement an operator's production) is oftenessential to enable an operator to meet his customers'requirementsfor qualities and quantities of coal which hecannotprocure from his own mines. The purchase ofsubstitute coal (i.e., coal that an operator purchases inpreference to mining more of his own coal) limits directlythe work opportunities of the operator's employeesWehave seen too, that the Union, while aware that somesignatoriespurchase coal, has been concerned about theemployees' loss of work and has negotiated contractualprovisions that operators shall not lease their properties asa subterfuge to avoid their contractual obligations. In onlyone instance,however, the Kanawha District Agreementof 1941, did the Union obtain an agreement prohibitingsubcontracting.As recited, Owens testified for the Union that (1) the 80-cent provision had its origin in a union proposal thatsignatory operators pay into the Fund the sum of $1 oneach ton of coal purchased from a nonsignatory, theobjective having been to preserve work opportunities bypreventingor limitingsubcontracting,and (2) uponagreement on the 80-cent provision, it was inserted in thecontract "in lieu of" the Protective Wage Clause whichhad been held to contravene Section 8(e). As recited also.however,Owenswas nota candidwitness and histestimony discloses practically nothing of the details of thenegotiations.The 80-cent provision does not expressly ban thepurchase of nonsignatory coal by a signatory. It does,however,constitutea restriction upon a signatory'spurchase of such coal, while freely permitting thepurchase of signatory coal, and BCOA says in its brief thatthe provisionconstitutesa costly economic restraint thatwas intended to induce a signatory to mine more coal"whereverpracticable"rather than to engage insubcontracting. The provision applies to supplementalcoal as well as to substitute coal, however.The Unionasserts inits brief that the provisiondoes not in anywise restrict or prohibit a signatory'spurchase of coal from any coal producer except to theextent of compensating thecontract unitfor the lossof job opportunities and security attending thepurchase of nonsignatory coal. It does not restrict orprohibit a purchasing signatory's employees fromhandling purchased coal because produced by a non-signatory. or one engaged in a labor dispute, or one indisfavor with the contractingunion,or because thatunion labelsthe purchased coal as "hot." Nor does itundertake to extend any provisions of the newAgreement to employees of unorganized producers.[Emphasis supplied.]The term "contractunit," as used in the above quotation,means a unitcoextensive with the signatories to the 1950Agreement as amended during 1964.The Respondents' position essentially is that the Uniondid not have a dispute with a nonsignatory seller of coalwhich the Union sought to resolve by closing the signatorymarket to a nonsignatory; that instead the Union had adispute with any of BCOA's commercial operators whowere purchasing coal that their employees could haveMINE WORKERS OF AMERICA475mined, that the Union had like disputes with all othersignatories,and that the disputes were resolvedbargainingunitby bargaining unit, beginning with BCOA, byadoption of the 80-cent provision as an economic restrainton such purchases. Thereafter, any signatory in onebargaining unit became free to buy from any signatory inthe same or another unit, and the buyer pays no penaltybecause the seller already has paid 40 cents per ton. Onthe other hand, a nonsignatory cannot sell to a signatoryunless the latter will bear the penalty or unless thenonsignatory will lower the price of his coal so as to enablethe signatory to pay it.We now consider the Union's and BCOA's position thatthere is a single signatorywide unit. We approach theproblem by reference to two cases. InOrange Belt DistrictCouncil of Painters No. 48 (Calhoun Drywall Co.) v.N.L.R.B.,328 F.2d 534, 538 (C.A.D.C.), the followingappears:The key question presented by subcontractingclauses in union agreementswith general contractorsiswhether they are addressed to the labor relations ofthe subcontractor, rather than the general contractor.If so, they are secondary. ... The test as to the"primary" nature of ... subcontractor clause[s] .[is]whether the clauses are "germane to theeconomic integrity of the principal work unit" andseek "to protect and preserve the work and standards[the union] has bargained for," or instead "extendbeyond the [contracting] employer and are aimedreallyattheunion'sdifferencewithanotheremployer."InMeat and Highway Drivers, etc., Local UnionNo. 710, InternationalBrotherhood of Teamsters v.N.L.R.B.,335 F.2d 709, 713-714 (C.A.D.C.), the court saidthat a labor organization may validly protect "unit" workby seeking a contractual provision which would "removefrom the employer the temptation of cheap labor throughsubstandard contracting," and thatResolution of the difficult issue of primaryversussecondary activity ... involves consideration of twofactors: (1) jobs fairly claimable by the bargainingunit,and (2) preservation of those jobs for thebargaining unit. If the jobs are fairly claimable by theunit,they may, without violating either § 8(e) or §8(b)(4)(A) or (B), be protected by provision for, andimplementationof,no-subcontractingorunionstandardsclausesinthe bargaining agreements.Activity and agreement which directly protect fairlyclaimable jobs are primary under the Act. Incidentalsecondary effects of such activity and agreement donot render themillegal.Thus the "cease doingbusiness" language in § 8(e) cannot be read literallybecauseinherent inall subcontracting clauses, eventhose admittedly primary, is refused to deal with atleast some contractors.The Union, quoting fromOrange Belt,argues that the80-cent provision "is germaneto the economic integrity ofthe principal workunit" and seeks "to protect andpreserve the work" that the Union has bargained for. TheUnion and BCOA, however, specifically disclaim anycontention that the employees of all signatories constitutea single unit appropriate for the purposes of collectivebargaining, and the record is clear that there arenumerousbargainingunits, somebeing association wide, some sosmall asto consist of few employees. Nevertheless, bothBCOA and the Union argue that the workunit in this case 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould be found to be a unit of all employees of allsignatories. According to BCOA,It is true that the [80-cent] clause does not providefor the payment of eighty cents per ton on coal thatone signatory acquires from another signatory; butthis is wholly consistent with the Union's primaryobjective in preserving work opportunities for UMWAmembers. It naturally makes no difference to theUnion whether signatory operator A purchases coalfrom signatory operator B since its interest is inemployeesemployedbysignatoryoperatorsgenerally. 15The Union relies heavily upon the dissent of BoardMember Jenkins in the Supplemental Decision inGalligan,148 NLRB 249 at 256-260. Member Jenkinssaid:The welfare fund is administered under a singleagreement, nationwide in scope, and separate fromany agreement covering wages, hours, and otherworking conditions. It is executed by all employershaving agreements with the Union and provides for asinglesystemofadministration,ofemployercontributions, and eligibility and level of benefits forallemployees. In these circumstances it wouldappear, contrary to the view of my colleagues, thatthere exists a single industrywide bargaining unit forwelfare fund matters....Whether the [80-cent] clause be considered aprohibition on subcontracting work to those outsidethisbroadunitwhomake no welfare fundcontributions, or simply a requirement that thewelfare fund contributions be maintained for coalwhich is subcontracted, the effect is to preserve thisworkstandardagainstimpairmentthroughsubcontracting to those who are able to produce morecheaply because they do not meet this standard.Although the Union relies upon Member Jenkins' views,itoffered no evidence other than the 1950 Agreement andamendments thereto that there is "a single system ofadministration" of the Fund, "of employer contributions"to it, and "of eligibility and level of benefits for allemployees." Indeed, when Dixie sought to establish thecontrary during presentation of its case-in-chief, both theUnion and BCOA objected. See footnote14, supra.In anyevent, the record precludes a finding that there is auniform contract unit.First,BCOA, in negotiating the1964 amendments, acted on behalf of its members who arecommercial operators. Captive operators, some or all ofwhom are BCOA members, are bound to pay into the Fund40 cents on each ton of coal they mine, but are not partiesto the 80-cent provision.Second,Peabody Coal Company(Peabody) is one of the largest operators in the world.Employees at some of its mines are represented by theUnion; employees at its other mines are represented byanother labor organization. Peabody is a party to the 80-cent provision with the exception that it pays nothing intothe Fund on coal from its mines at which employees arerepresented by a labor organization other than the Union.Therefore, a signatory buying coal from Peabody wouldpay nothing into the Fund if the coal had been produced atmines where the employees are represented by the Union(because Peabody previously would have paid 40 cents perton on such coal), but would be obligated to pay 80 cents"InMeat and Highway Drivers,etc.,Local Union No 710,Teamsters,335 F 2d 709at716, the court said that "[a]nadditional reason for the Board's decisionis that the union'sper ton on coal produced at mines where the employeesare represented by another labor organization.Third,some nonsignatories are bound by the 80-cent provisionwhile others are not. As we have seen, Davison, which isRiverton's parent corporation, is a nonsignatory whoseemployees are represented by a labor organization otherthan the Union. But, as we also have seen, Davison isbound by the provision because it is an affiliate ofRiverton.Additional quotations from Member Jenkins' dissent inGalliganare pertinent. He said:Here the facts indicate that the Union had a directand substantial primary interest in protecting thework of the employees involved. Upon reaching anagreement with a major association of operators[BCOA], theUnionsuccessfullynegotiatedagreements with other groups of operators, and withindividual operators, which conformed to theinitialagreement.The Union's goal in so doing was toachieve uniformity of conditions in its contracts;andby this practice it has achieved and maintained suchuniformity since 1950. [Emphasis supplied.]In this connection, BCOA says in its brief:Without regard to bargaining units, the Union has anundeniable interest in preserving Union standardsand conditions of employment,which are common toall the employees of all signatory employersfromencroachment through the contracting out of coalproduction. This objective of the UMWA is applicablegenerally to all employees who work for signatoryoperators whether they constitute a single unit orseveraldifferentunitsforbargaining purposes.[Emphasis supplied.]And the Union says in its brief:[T]he issue of subcontracting was ofa primarynature [Emphasis in original] between UMW andsignatoryoperators in negotiating a collectivebargaining contract andthe Union's purpose was toprotectthe job opportunities and security providedfor, andthe integrity of, the national, industry-widecollectiveagreementand its work unit. This ismanifest from the fact that so long as coal is producedby signatories under the national agreement's terms,itsintegrity ismaintained:wages and workingconditions are met, and the duty to pay the 40 cents aton arises "on the production of coal...." [Emphasissupplied.]The record in this proceeding precludes findings inaccordwith the quotations immediately above fromMember Jenkins' dissent and the Respondents' briefs.This is so because I sustained objections by BCOA andthe Union when Dixie offered evidence to establish thattheUnion and some signatories have oral agreementspursuant to which such signatories are permitted to paylower wages to employees and smaller payments into theFund than are provided for in the written agreements. Seefootnote14, supra.It follows that the quoted contentions ofBCOA and the Union may not be sustained unless firstDixie is afforded an opportunity to try to prove thecontrary.Turning to the Respondents' contention that the 80-centprovisionisintendedtoprotectemployees' jobopportunities, there are several defects in the contention.object in bargaining for this clause was to aid union membersgenerally, rather than members of the unit We agree that such anobject is secondary. . ' INTERNATIONAL UNION UNITED MINE WORKERS OF AMERICAFirst,assumingarguendothat payments into the Fundconstitute an appropriate method of compensation for lossof work, there is no evidence that $1, the figure Owenstestified was the Union's initialproposal, or the contractfigure of 80 cents, or any other figure would be reasonablecompensation for such loss. There is evidence, however,that the economic facts in the bituminous coal industry aresuch that the obligation to pay 80 cents per ton onnonsignatory coal has resulted, and will result still furtherif the 80-cent provision should be fully enforced, in causingnonsignatories to become signatories or to lose signatoriesas a market for their coal.Second,in certain respects thatprovision does not protect the jobs of employees ofsignatories.A signatory is free under the contract to closeany portion, or all, of his mining operations, to dischargehis employees, and to fulfill his requirements for coal bypurchasing from signatorieswithinoroutsidehisbargaining unit.Third,in respect to the contention thatjobs at the mine of one signatory are fairly claimable byemployees of another signatory, this contention might bemore persausive if the 80-cent provision were applicableonly to the purchase of substitute coal. The recorddiscloses that Riverton's employees may not fairly claimthe jobs ofminingthe coal that Riverton purchases.Riverton mines coal to the limit of its financial ability, andits purchases supplemental coal only. Moreover, Rivertonhas been unable to purchase from signatories, at a price itcan afford, as much coal as it needs, and I know of notheory consistent with the objectives of Section 8(e) underwhich the jobs of mining coal for sale to Riverton are fairlyclaimable by employees of signatories who will not sell toRiverton at such a price.16We have seen that the Respondents' position, as well asthe 80-cent provision,isphrased in terms of disputesbetween the Union and signatory buyers. I find, however,that that provision is really aimed at nonsignatorysellers."Although the provision has not been fullyenforced, it has resulted in some nonsignatory sellersbecoming signatories in order to preserve markets'fiRiverton has been purchasing coal since about 1947 and wehave seen that some purchases were made from operators towhom Riverton had leased coal lands We have seen too thatRiverton has been a signatory for at least a decade. The Union, inits brief,points to portions of the 1950 Agreement,as amended,which have been recited above,and it argues that Rivertoncovenanted that the Agreement"covered the operation of all coallands owned or held under lease by Riverton and that Riverton`will not lease out any coal lands as a subterfuge for the purpose ofavoiding the application'of the Agreements"The Union arguesfurther that"despite its covenant,Riverton leased to othersacreage it owned and subleased land it held under lease"and thatRiverton, "having so violated its covenant and purchased coalfrom nonsignatones,producing coal on lands within the scope ofthe Agreements and thereby depriving UMW members of jobopportunities of producing such coal as Riverton required, it nowattempts to employ such breach to condemn the [80-cent] clauseby which UMW sought to protect the job opportunities of itsmembers"This contention was not raised at the hearing andwitnesses for Riverton were not questioned about it Moreover,Riverton has had no opportunity to respond to it Insofar as thereis evidence,however, it discloses that Riverton has mined coal tothe extent of its financial resources and that it still needs to buycoal in order to meet its customers' demands" Both the Unionand BCOA objectedat the hearing to theadmission of evidence concerning the effects of the 80-centprovision upon the businesses of operators, including Rivertonand Dixie, contending that the secondary effects of the provisionare incidental to a contract that directly protects fairly claimablejobs I believe,however, that the evidence concerning such477previously open to them,'" and it has caused somesignatories to cease purchasing nonsignatory coal in orderto avoid the penalty."' Other signatories who continue todeal in nonsignatory coal are not, insofar as the recorddiscloses, complying with the 80-cent provision, and Irepeat that the economics of the bituminous coal industryare such that, if and when the provision should be fullyenforced, many, if not all, nonsignatories will be faced withtwo alternatives: to become signatories or to lose theirsignatory customers.The provision is, in effect,an invalidunion-signatory clause.In conclusion, I find that the term "principal work unit"as used inOrange Belt, supra,and the terms "bargainingunit" and "unit" as used inMeat and Highway Drivers,etc.,Local Union No. 710, Teamsters, supra,mean unitsappropriate for the purposes of collective bargaining. Ifind further that the "contract unit" urged by theRespondentsisnot a unitappropriate for such purposes(nor do the Respondents contend thatit is)and that theadoption of the Respondents' theories concerning acontract unit cannot be reconciled with the purposes ofSection 8(e) and the cases construing that section.Finally,I conclude that BCOA, the Union, and District 17 violatedSection 8(e) of the Act by entering into agreements thatcontain the 80-cent provisions.L.The Violationsof Section8(b)(4)(i), (ii)(A)and (B)Insofar as pertinent,Section 8(b) provides that it shallbe an unfair labor practice for a labor organization or itsagents:(4)(i) to engage in, or to induce or encourage anyindividualemployed by any person engaged incommerce or in an industry affecting commerce toengage in, a strike ... or(ii) to threaten,coerce, orrestrain any person engaged in commerce or in anindustry affecting commerce, where in either case anobject thereof is:(A) forcing or requiring any employer ... toeffects has probative valuein determiningwhether that provision,although phrased in terms of beingaimed at the practices ofsignatorybuyers, in reality is aimed at thelabor relations ofnonsignatory sellers. InMeat andHighway Drivers, etc , LocalUnionNo 710, Teamsters,335 F 2d 709 at 716, the court saidTo concludethat a contract term falling within theletter of §8(e) properly falls within its prohibition, there must be eithera finding that both parties understood and acquiesced in asecondary object forthe term, or afindingthat secondaryconsequences within § 8(e)'s intendmentwould probably flowfrom the clause, in view of the economic history andcircumstancesof the industry, the locality, and the partiesIn a later opinion in the same case,the courtsaid that the"operation" of a contractualprovisionmay be considered indetermining whether it violates Sec. 8(e) 348 F 2d 803, 804(C A D.C)'"BCOA and theUnion arguethat they could lawfully havenegotiatedaprovisionprohibitingsubcontracting,aswascontained in the KanawhaDistrict Agreement of 1941,and thatthe 80-cent provision is merely less restrictive The fact, however,is that an agreementwhich prohibitssubcontracting places nopressureupon a subcontractor to grant union recognitionwhereasanagreementwhichpermitssubcontractingmay placesubstantialpressureupon a subcontractor to grant suchrecognition." Although the 1964 amendments to the 1950 Agreement donot expressly ban a signatory's purchase of nonsignatory coal, theextra 40cents per tonnecessarilyinfluencessignatory buyers todeal only withsignatory sellers in any instance in which signatoryand nonsignatorysellers offercoal at comparableprices. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDenter into any agreement which is prohibited bysection 8(e);(B) forcing or requiring any person to cease ...dealing in the products of any other producer ...or to cease doing business with any other person.As recited, the record contains a stipulation that theUnion, its Districts 17 and 28, and its Locals 6594 and 6937induced and encouraged employees of Ames andBuchanan to engage in strikes from July 13 throughAugust 22, 1964, objects of which were to force andrequire Ames and Buchanan to become signatories to the1964 amendments to the 1950 Agreement. The amendedconsolidated complaint alleges that said Respondentsthereby violated Section 8(b)(4)(i) and (ii)(A).'0As also recited, the record contains a stipulation that theUnion and its District 17 induced and encouragedRiverton's employees to engage in a strike from April 10 to15, 1964, an object of which was to force and requireRiverton to become a signatory to the 1964 amendments tothe1950Agreement.The amended consolidatedcomplaint alleges that said Respondents thereby violatedSection 8(b)(4)(i), (ii)(A) and (B).Ithaving been found that the 80-cent provisioncontravenes Section 8(e), it follows that the allegations ofthe amended consolidated complaint concerning theconduct of the named labor organizations at the propertiesof Ames, Buchanan, and Riverton are well founded. I sofind.Upon the basis of the above findings of fact and upon theentire record in this proceeding, I make the following:CONCLUSIONS OF LAW1.The Union, its Districts 17 and 28, and its Locals6594 and 6937 are labor organizations within the meaningof the Act.2.BCOA, Dixie, Ames, Buchanan, and Riverton areengaged in commerce within the meaning of the Act.3.By entering into agreements containing the 80-centprovision, BCOA, the Union, and District 17 have engagedin unfair labor practices affecting commerce within themeaning of Sections 8(e) and 2(6) and (7) of the Act.4.By inducing and encouraging employees of Amesand Buchanan to engage in strikes, and by threatening,coercing, and restraining Ames and Buchanan withobjects of forcing and requiring Ames and Buchanan tobecome signatories to the 80-cent provision, the Union, itsDistricts 17 and 28, and its Locals 6594 and 6937 haveengaged in unfair labor practices affecting commercewithin the meaning of Sections 8(b)(4)(i) and (ii)(A) and 2(6)and (7) of the Act.5.By inducing and encouraging employees of Rivertonto engage in a strike, and by threatening, coercing, andrestrainingRivertonwithan object of forcing andrequiring Riverton to become a signatory to the 80-centprovision, the Union and District 17 have engaged in unfairlabor practices affecting commerce within the meaning ofSections 8(b)(4)(i), (ii)(A) and (B) and 2(6) and (7) of the Act.6.The allegations of the amended consolidatedcomplaint that Respondents Hibbitts and Humphreyengaged in unfair labor practices have not been sustained.20The charge in Case 5-CC-294 doesnot allege aviolation ofsubsection (B) of 8(b)(4) It doesallege,as does the amendedconsolidatedcomplaint,thatRespondentsHibbittsandHumphrey participated in inducing and encouraging the strikesRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and pursuant to Section 10(c) of the Actand in order to effectuate the Act's policies, I herebyrecommend that:1.Bituminous Coal Operators Association, its officers,agents, successors,and assigns,and International Union,United Mine Workers of America, and District 17 of saidInternational Union, their respective officers, agents, andrepresentatives, shall cease and desist from:(a)Maintaining, enforcing, or giving effect to the 80-cent provision in the 1964 amendments to the NationalBituminous Coal Wage Agreement of 1950.(b)Entering into,maintaining,giving effect to, orenforcing any other contract or agreement, express orimplied,whereby any signatory operator ceases orrefrains, or agrees to cease or refrain, from handling,using, selling, transporting, or otherwise dealing in any ofthe products of any other employer, or from doing businesswith any other person, in violation of Section 8(e) of theAct.2. InternationalUnion,UnitedMineWorkers ofAmerica, and District 17, their respective officers, agents,and representatives, shall additionally cease and desistfrom:(a) Inducing or encouraging employees of Riverton CoalCompany, or any other employer, to engage in a strike or arefusal in the course of their employment to perform anyservices.(b)Threatening, coercing, or restraining said Riverton,or any other employer, where in eithercase anobject is toforce or require said Riverton, or any other employer, toenter intoan agreementwhich is prohibited by Section8(e), or to cease dealing in the products of any otherproducer or to cease doingbusinesswith any otherperson.3.District28 and Locals 6594 and 6937 of saidInternational Union, their respective officers, agents, andrepresentatives,shall ceaseand desist from:(a) Inducing or encouraging employees of Ames CoalCompany, Buchanan County Coal Corporation, or anyother employer, to engage in a strike or a refusal in thecourse of their employment to perform any services.(b)Threatening, coercing, or restraining said Ames orBuchanan, or any other employer, where in either case anobject is to force or require said Ames or Buchanan, or anyother employer, to enter into an agreement which isprohibited by Section 8(e).4.The Respondents named in paragraphs 1, 2, and 3above (i.e., all Respondents in this proceeding exceptHibbitts and Humphrey), shall take the affirmative actionset forth below in subparagraphs of this paragraph and inparagraph 5 which is necessary to effectuate the policiesof the Act. Copies of all notices described below are to beprepared by the Regional Director for Region 5. EachRespondent, upon receipt of its notices from the RegionalDirector, shall immediately have its notices signed by itsrepresentative and shall thereafter immediately post sameat the places described below. Each Respondent shall alsomaintainits notices for at least 60 consecutive days afterposting and shall take reasonable steps to ensure thatsame are not altered, defaced, or covered by any material.against Ames and Buchanan, but there is neither a stipulation norevidence concerning the alleged conduct of Hibbitts andHumphrey, and the allegations respecting those two individualswill be dismissed INTERNATIONAL UNION UNITEDMINE WORKERSOF AMERICA(a)Said Association and International Union shall postcopies of the attached notice marked "Appendix C," inconspicuous places at each jobsite of each commercialoperator who is a member of said Association and in saidInternational Union's business offices and meeting halls,including all places where notices to employees and unionmembers customarily are posted."(b)SaidAssociation and International Union shall,promptly after receipt of copies of Appendix C from theRegional Director, return to him signed copies for postingby Dixie Mining Company, if Dixie be willing, at all placeswhere notices to Dixie's employees customarily areposted.22(c)Said International Union and District 17 shall postcopies of the attached notice marked "Appendix D," inconspicuous places in these Respondents' business officesand meeting halls, including all places where notices tomembers customarily are posted. 2-1(d)Said InternationalUnion and District 17 shall,promptly after receipt of copies of Appendix D from theRegional Director, return to him signed copies for postingby Davison Fuel and Dock Company and said Riverton,Ames, and Buchanan, if those employers be willing, at allplaceswhere notices to their respective employeescustomarily are posted. 4(e)Said District 28 and Locals 6594 and 6937 shall postcopies of the attached notice marked "Appendix E," inconspicuous places in these Respondents' business officesand meeting halls, including all places where notices tomembers customarily are posted."'(f)Said District 28 and Locals 6594 and 6937 shall,promptly after receipt of copies of Appendix E from theRegional Director, return to him signed copies for postingby said Ames and Buchanan, if those employers be willing,at all places where notices to their respective employeescustomarily are posted.''5.Each of the Respondents named in paragraph 1, 2,and 3 above shall notify said Regional Director, in writing,within 20 days from the receipt of this Decision, what stepsit has taken to comply herewith. 7IT IS FURTHER RECOMMENDED that the amendedconsolidated complaint be dismissed insofar as it allegesthatRespondents Hibbitts and Humphrey engaged inunfair labor practices.APPENDIX AUNITED MINE WORKERS OF AMERICA WELFAREAND RETIREMENT FUND OF 1950A. It is hereby stipulated and agreed by the contractingparties hereto that there is hereby created a Fund to bedesignated and known as the "United Mine Workers ofAmerica Welfare and Retirement Fund of 1950." Duringthe life of this Agreement, there shall be paid into suchFund by each operator signatory hereto the sum of thirtycents (30 cents) per ton of two thousand (2,000) pounds oneach ton of coal produced for use or for sale. Such Fund21 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "21 Fn 21,supra2i Fn21,supra479shall have its place of business in Washington, District ofColumbia, and it shall be operated by a Board of Trustees,one of whom shall be appointed as a representative of theEmployers, one of whom shall be appointed as arepresentative of the United Mine Workers of Americaand one of whom shall be a neutral party, selected by theother two. In the event of resignation, death, inability orunwillingness to serve of the Trustee appointed by theOperators or the Trustee appointed by the United MineWorkers of America, the Operators shall appoint thesuccessor of the Trustee originally appointed by them andthe United Mine Workers of America shall appoint thesuccessor of the Trustee originally appointed by it.The Operators signatory hereto do hereby appointCharlesA. Owen, of New York City, as theirrepresentative on said Board of Trustees. The UnitedMineWorkers of America do hereby appoint JohnL. Lewis, of Washington, D.C., as its representative onsaid Board of Trustees. It is further stipulated and agreedby the joint contracting parties that Josephine Roche, ofDenver, Colorado is appointed as the neutral Trustee. Saidthree Trustees so named and designated shall constitutetheBoard of Trustees to administer the Fund hereincreated.In the event of a deadlock on the designation oragreement as to any further neutral Trustee, an impartialumpire shall be selected either by agreement of the twoTrustees, representatives of the contracting partieshereto, or by petition by either of the contracting partieshereto to the United States District Court for the Districtof Columbia for the appointment of such an impartialumpire, all as made and provided in Section 302(c) of the"Labor-Management Relations Act, 1947."It is agreed by the contracting parties hereto that theTrustees herein provided for shall serve for the duration ofthiscontract and as long thereafter as the propercontinuation and adminstration of said trust shall require.It is agreed that this Fund is an irrevocable trust createdpursuant to Section 302(c) of the "Labor-ManagementRelations Act, 1947," and shall endure as long as thepurposes of its creation shall exist. Said purposes shall betomake payments from principal or income or both, of(1) benefits to employees of said Operators, their familiesand dependents for medical or hospital care, pensions onretirement or death of employees, compensation forinjuries or illness resulting from occupational activity orinsurance to provide any of the foregoing, or life insurance,disability and sickness insurance or accident insurance;(2) benefitswith respect to wage loss not otherwisecompensated for at all or adequately by tax supportedagencies created by federal or State law: (3) benefits onaccount of sickness, temporary disability, permanentdisability, death or retirement; (4) benefits for any and allother purposes which may be specified, provided for orpermitted in Section 302(c) of the "Labor-ManagementRelations Act, 1947," as agreed upon from time to time bytheTrustees including the making of any or all the2'Fn 21,supra21Fn21,supra.Fit21, supraIf this Recommended Order is adopted by the Board, thisprovision shall be modified to read "Each of the Respondentsnamed in paragraphs 1. 2. and 3 above shall notify Said RegionalDirector, in writing,within 10 days from the date of this Order,what steps it has taken to comply herewith " 480DECISIONSOF NATIONAL LABORRELATIONS BOARDforegoing benefits applicable to the individual members ofthe United Mine Workers of America and their familiesand dependents, and to employees of the Operators otherthanthoseexempted from this Agreement; and(5) benefits for all other related welfare purposes as maybe determined by the Trustees within the scope of theprovisions of the aforesaid "Labor-Management RelationsAct, 1947." Subject to the stated purposes of this Fund,the Trustees shall have full authority, within the terms andprovisions of the "Labor-Management Relations Act,1947," and other applicable law, with respect to questionsof coverage and eligibility, priorities among classes ofbenefits, amounts of benefits, methods of providing orarrangingfor provisions for benefits, investment of trustfunds, and all other related matters.The aforesaid Trustees shall designate a portion (whichmay be changed from time to time) of the payments hereinprovided, based upon proper actuarial computations, as aseparate fund to be administered by the said Trusteesherein described and to be used for providing for pensionsor annuities for the members of the United Mine Workersof America or their families or dependents and such otherpersons as may be properly included as beneficiariesthereunder.It is further agreed that the detailed basis upon whichpayment from the Fund will be made shall be resolved inwriting by the aforesaid Trustees at theirinitialmeeting,or at the earliest practicable date that may by themthereafter be agreed upon.Title to all the moneys paid into and or due and owingsaid Fund shall be vested in and remain exclusively in theTrustees of the Fund, and it is the intention of the partieshereto that said Fund shall constitute an irrevocable trustand that no benefits or moneys payable from this Fundshall be subject in any manner to anticipation, alienation,sales, transfer, assignment, pledge, encumbrance orcharge, and any attempt so to anticipate, alienate, sell,transfer, assign, pledge, encumber or charge the sameshall be void. The moneys to be paid into said Fund shallnot constitute or be deemed wages due to the individualmine workers, nor shall said moneys in any manner beliable for or subject to the debts, contracts, liabilities ortortsof the parties entitled to such money, i.e., thebeneficiariesof said Trust under the terms of thisAgreement.The obligation to make payments to the "United MineWorkers of America Welfare and Retirement Fund of1950" under this contract shall become effective onMarch 6, 1950, and the first actual payments are to bemade on April 10, 1950, and thereafter continuously on the10th day of each succeeding calendar month covering theproduction of all coal for use or sale during the precedingmonth.It is stipulated and agreed by the contracting partieshereto that the Trustee designated by the United MineWorkers of America shall be the Chairman of the Trusteesof the Fund provided for in this Agreement.It shall be the duty of the Operators signatory hereto,and each of them, to keep said payments due said Fund, ashereinabove described and provided for, current and tofurnish to the United Mine Workers of America and to theTrustees hereinabove designated a monthly statementshowing the fullamountdue hereunder for all coalproduced for use or for sale from each of the severalindividual mines owned or operated by the said Operatorssignatory hereto. Payments to said Fund shall be made bycheck payable to "United Mine Workers of AmericaWelfare and Retirement Fund of 1950" and shall bedelivered or mailed to the office of said Fund located at907 Fifteenth Street, N.W.,Washington, D.C., or asotherwise designated by the Trustees.It is stipulated and agreed by the contracting partieshereto thatan annualaudit of the Fund hereinabovedescribed shall be made by competent authorities to bedesignated by the Trustees of said Fund. A statement ofthe results of such audit shall be made available forinspection of interested persons at the principal office ofthe Trust Fund and at such other places as may bedesignated by the Trustees.Failure of any Operator signatory hereto make full andprompt payments to the "United Mine Workers ofAmerica Welfare and Retirement Fund of 1950" in themanner and on the dates herein provided shall, at theoption of the United Mine Workers of America, be deemeda violation of this Agreement. This obligation of eachOperator signatory hereto, which is several and not joint,to so pay such sums shall be a direct and continuingobligationof said Operator during the life of thisAgreement and it shall be deemed a violation of thisAgreement if anyminetowhich this Agreement isapplicable shall be sold, leased, sub-leased, assigned, orotherwise disposed of for the purpose of avoiding theobligation hereunder.Actionwhichmay be required hereunder by theOperators for the appointment of a successor Trusteerepresenting them, or which may be required inconnection with any other material hereunder, may betaken by those Operators who at the time are partieshereto, and authorization, approval, or ratification ofOperators representing fifty-one percent (51%) or more ofthe coal produced for use or sale during the calendar yearprevious to that in which the action is taken shall besufficient and shall bind all Operators.B. It is hereby stipulated and agreed by the contractingparties with respect to the Fund created by the NationalBituminous Coal Wage Agreement of 1947:(1)The Operators signatory hereto agree to makepayments into said Fund on or before March 15, 1950, onaccount of all coal produced for use or sale up to andincluding March 6, 1950, with respect to which paymenthas not heretofore been made, such payments on the basisheretoforemade by said Operators under the NationalBituminousCoalWage Agreement of 1947 and theNationalBituminous Coal Wage Agreement of 1948,whichever is applicable.(2)The Operators signatory hereto hereby renounceand forever release any and all claim to orinterest inpayments made into the said 1947 fund.(3)The Trustees appointed pursuant to this Agreementare hereby authorized and directed to accept into the newtrust fund hereby created and to devote for the purposeshereinabove specified and enumerated, any and all trustfunds remaining unexpended or unobligated in said 1947trust fund.(4)The parties hereto agree that the best interest of thebeneficiaries of said trust fund would be served by havingall unexpended or unobligated funds therein transferred asabove provided, and agree that the Trustees thereofshould transfer such funds to the new trust fund createdby this Agreement.C. It is stipulated, understood and agreed by thecontracting parties hereto that the present practices withrespect to wage deductions and their use for provision ofmedical, hospital, and related services shall continueduring the terms of this contract or until such earlier date INTERNATIONAL UNION UNITED MINE WORKERS OF AMERICA481or dates as may be agreed upon by the United MineWorkers of America and any Operator signatory hereto.D. It is the intent and purpose of the contracting partieshereto that full cooperation shall by each of them be givento each other, the Trustees named under this Section andto all affected Mine Workers to the eventual coordinationand development of policies and working agreementsnecessary or advisable for the effective operation of thisFund.APPENDIX Bpurpose of avoiding the application of this Agreement orany section, paragraph or clause thereof."APPENDIX CNOTICE TO ALL SIGNATORY OPERATORS TO THENATIONAL BITUMINOUS COAL WAGE AGREEMENT OF1950,ASAMENDEDDURING 1964, AND THEIREMPLOYEES; TO ALLMEMBERS,OFFICERS, AND AGENTSOF INTERNATIONAL UNION, UNITEDMINE WORKERS OFAMERICA; AND TO DIXIE MINING COMPANY AND ITSEMPLOYEESUNITED MINE WORKERS OF AMERICA WELFAREAND RETIREMENT FUND OF 1950Amend the first printed paragraph of subsection A ofthis clause by striking out all of the second sentencebeginning with the word "During" and ending after theword "sale" and inserting in lieu thereof the following:"During the life of this agreement there shall be paid intosuch Fund by each Operator signatory hereto the sum offorty cents (40 cents) per ton of two thousand (2,000)pounds on each ton of bituminous coal produced by suchOperator for use or for sale. On all bituminous coalprocured or acquired by any signatory Operator for use orfor sale, (i.e., all bituminous coal other than that producedby such signatory Operator) there shall, during the life ofthisAgreement, be paid into such Fund by each suchOperator signatory hereto or by any subsidiary or affiliateof such Operator signatory hereto the sum of eighty cents(80 cents) per ton of two thousand (2,000) pounds on eachton of such bituminous coal so procured or acquired onwhich the aforesaid sum of forty cents (40 cents) per tonhad not been paid into said Fund prior to suchprocurement or acquisition.Amend the eleventh printed paragraph of subsection Aby substituting a semicolon for the period at the end of thefirst sentence and adding the following: "together with amonthly statement showing the full amount due hereunderon all bituminous coal procured or acquired from anymine, preparation plant or facility other than those ownedor operated by such signatory Operator, all as hereinaboveset out and provided."Amend the second sentence of the thirteenth printedparagraph of subsection A by inserting a comma after theword "mine" and then adding the following: "preparationplant or other facility" and further amend the thirteenthparagraphbystrikingoutthewords"obligationhereunder" at the end of the paragraph and substituting inlieuthereof the following: "any of the obligationshereunder."APPLICATION OF CONTRACT TO COAL LANDSAmend the section denominated "Application ofContract to Coal Lands" by striking out the language ofthat section and inserting in lieu thereof the following:"As part of the consideration for this agreement, theOperators signatory hereto agree that this Agreementcovers the operation of all of the coal lands, coal producingand coal preparation facilities owned or held under leaseby them, or any of them, or by any subsidiary or affiliate atthe date of this Agreement, or acquired during its termwhich may hereafter (during the term of this Agreement)be put into production or use. The Operators agree thatthey will not lease, license or contract out any coal lands,coalproducing or coal preparation facilities for thePursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT maintain, enforce, or give effect tothe 80-cent provision in the 1964 amendments to theNational Bituminous Coal Wage Agreement of 1950.WE WILL NOT enter into, maintain, give effect to, orenforce any other contract or agreement, express orimplied, whereby any signatory operator ceases orrefrains, or agrees to cease or refrain, from handling,using, selling, transporting, or otherwise dealing inany of the products of any other employer, or fromdoing business with any other person, in violation ofSection 8(e) of the Act.BITUMINOUS COALOPERATORS ASSOCIATION(Employer)DatedBy(Representative)(Title)INTERNATIONAL UNION,UNITED MINE WORKERS OFAMERICA(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If anyone has any question concerning this notice orwhether the Association or the International Union iscomplying with its provisions, he may communicatedirectlywith the Board's Regional Office, 707 NorthCalvert Street, Baltimore,Maryland 21202, Telephone752-2159.APPENDIX DNOTICE TO ALL OUR MEMBERS, OFFICERS AND AGENTS;AND To DAVISON FUEL AND DOCK COMPANY, RIVERTONCOAL COMPANY, AMES COAL COMPANY, BUCHANANCOUNTY COAL CORPORATION, AND THEIR EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT maintain, enforce, or give effect tothe 80-cent provision in the 1964 amendments to theNational Bituminous Coal Wage Agreement of 1950. 482DECISIONS OF NATIONALWE WILL NOT enter into,maintain,give effect to, orenforce any other contract or agreement,express orimplied,whereby any signatory operator ceases orrefrains,or agrees to cease or refrain, from handling,using,selling,transporting,or otherwise dealing inany of the products of any other employer, or fromdoing business with any other person, in violation ofSection 8(e) of the Act.WE WILL NOT induce or encourage employees ofany employer to engage in a strike or a refusal in thecourse of their employment to perform any services,nor will we threaten, coerce,or restrain any employerwith an object of forcing or requiring an employer toenter into an agreement which is prohibited bySection 8(e), or to cease dealing in the products of anyother producer or to cease doing business with anyother person.INTERNATIONAL UNION,UNITED MINE WORKERS OFAMERICA(Labor Organization)DatedBy(Representative)(Title)UNITED MINE WORKERS OFAMERICA, DISTRICT 17(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If anyone has any question concerning this notice orwhether the International Union or District 17 iscomplying with its provisions,hemay communicatedirectlywith the Board'sRegional Office,707 NorthCalvert Street,Baltimore,Maryland 21202,Telephone752-2159.APPENDIX ENOTICE TO ALLOUR MEMBERS,OFFICERS AND AGENTS;LABOR RELATIONS BOARDAND TO AMES COAL COMPANY,BUCHANAN COUNTYCOAL CORPORATION,AND THEIR EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act,as amended,we hereby notify you that:WE WILL NOT induce or encourage employees ofthe above-named employers,or any other employer,to engage in a strike or a refusal in the course of theiremployment to perform any services,nor will wethreaten, coerce,or restrain said employers, or anyother employer,with an object of forcing or requiringan employer to enter into an agreement which isprohibited by Section 8(e).UNITED MINE WORKERS OFAMERICA, DISTRICT 28(LaborOrganization)DatedDatedBy(Representative)(Title)LOCAL 6594,UNITED MINEWORKERS OF AMERICA(Labor Organization)By(Representative)(Title)LOCAL 6937,UNITED MINEWORKERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If anyone has any question concerning this notice orwhetherDistrict28,Local 6594,orLocal 6937 iscomplying with its provisions,hemay communicatedirectlywith the Board'sRegional Office,707 NorthCalvert Street,Baltimore,Maryland 21202,Telephone752-2159.